[Cite as State v. Teasley, 2020-Ohio-4626.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :         CASE NO. CA2020-01-001

                                                    :              OPINION
     - vs -                                                         9/28/2020
                                                    :

 PHILIP MICHAEL TEASLEY,                            :

        Appellant.                                  :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-04-0645


Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        PIPER, J.

        {¶1}     Appellant, Philip Teasley, appeals his sentence in the Butler County Court of

Common Pleas after pleading guilty to aggravated robbery.

        {¶2}     Along with his co-defendants, Teasley robbed a victim of cash, clothing, and

various items of personal property. The victim was beaten, and Teasley aimed a loaded

firearm at the victim during the robbery.           Teasley was charged with single counts of
                                                                           Butler CA2020-01-001

aggravated robbery and robbery, as well as an accompanying firearm specification. In

exchange for pleading guilty to the aggravated robbery charge, the state dismissed the

other charge and firearm specification.

       {¶3}    After considering a presentence-investigative report, the trial court held a

sentencing hearing and sentenced Teasley to an indefinite prison term of seven to ten and

one-half years. Teasley now appeals the indefinite nature of this sentence raising two

assignments of error.

       {¶4}    Assignment of Error No. 1:

       {¶5}    MR. TEASLEY'S FEDERAL AND STATE CONSTITUTIONAL RIGHTS TO

SEPARATION OF POWERS WERE VIOLATED WHEN HE RECEIVED AN INDEFINITE

SENTENCE PURSUANT TO S.B. 201.

       {¶6}    Assignment of Error No. 2:

       {¶7}    MR. TEASLEY'S FEDERAL AND STATE CONSTITUTIONAL RIGHTS TO

DUE PROCESS WERE VIOLATED WHEN HE WAS SENTENCED TO AN INDEFINITE

PRISON TERM PURSUANT TO S.B. 201.

       {¶8}    Teasley challenges the constitutionality of Ohio's indefinite sentencing

structure as set forth in R.C. 2967.271. However, the record demonstrates that Teasley

never raised this issue with the trial court.

       {¶9}    It is well established that the question of the constitutionality of a statute must

be raised at the first opportunity and, in a criminal prosecution, this means in the trial court.

State v. Buttery, Slip Opinion No. 2020-Ohio-2998, ¶ 7. Consequently, by not first raising

the issue with the trial court, Teasley's arguments challenging the constitutionality of R.C.

2967.271 are forfeited and will not be heard for the first time on appeal. See State v. Garcia,

12th Dist. Madison No. CA2019-11-030, 2020-Ohio-3232, ¶ 19 (appellant's failure to

challenge the constitutionality of a statute with the trial court "forfeits the issue and this court

                                                -2-
                                                                                Butler CA2020-01-001

need not address it for the first time on appeal"); State v. Young, 8th Dist. Cuyahoga No.

108868, 2020-Ohio-4135, ¶ 21 (declining to address whether indefinite sentencing is a

violation of separation of powers where appellant raised the issue for the first time on appeal

rather than in the trial court); and State v. Alexander, 12th Dist. Butler No. CA2019-12-204,

2020-Ohio-3838, ¶ 8-9 (appellant's failure to challenge the constitutionality of S.B. 201

forfeited the right to challenge its constitutionality on appeal).1

        {¶10} Having forfeited his constitutional challenge by not first raising the issue with

the trial court, Teasley's assignments of error are overruled.

        {¶11} Judgment affirmed.


        M. POWELL, P.J., and RINGLAND, J., concur.




1. Despite Teasley's forfeiture, we note that this court has recently determined that Ohio's indefinite
sentencing statute is constitutional. State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837.

                                                   -3-